



Exhibit 10.2


PERFORMANCE SHARE UNIT AGREEMENT
(RELATIVE TSR)
PURSUANT TO THE
AMENDED AND RESTATED U.S. SILICA HOLDINGS, INC.
2011 INCENTIVE COMPENSATION PLAN


* * * * *


Participant:


Grant Date:


Number of Performance Share Units Granted at Target Performance:


Number of Performance Share Units Granted at Maximum Performance:


* * * * *


THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between U.S. Silica Holdings,
Inc., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Amended and Restated U.S. Silica
Holdings, Inc. 2011 Incentive Compensation Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the performance share units (“PSUs”) provided
herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan and the Company’s
Executive Compensation Clawback Policy (including, without limitation, any
amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the Award provided hereunder),
all of which terms and provisions are made a part of and incorporated in this
Agreement as if they were each expressly set forth herein. Any capitalized term
not defined in this Agreement (including Exhibit A hereto) shall have the same
meaning as is ascribed thereto in the Plan. The Participant hereby acknowledges
receipt of a true copy of the Plan and the Executive Compensation Clawback
Policy and that the Participant has read the Plan and the Executive Compensation
Clawback Policy carefully and fully understands its content. In the event of any


 
 
 




--------------------------------------------------------------------------------





conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.
2.    Grant of Performance Share Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of PSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the PSUs, except as
otherwise specifically provided for in the Plan or this Agreement.
3.    Vesting.
(a)    Performance-Based Vesting. Subject to the provisions of Sections 3(b)
through 3(d) hereof, the PSUs subject to this grant shall become performance
vested based on the Company’s total shareholder return, or “TSR” (as defined in
Exhibit A hereto) for the performance period beginning on January 1, 2019 and
ending December 31, 2021 (the “Performance Period”), expressed as a percentile
ranking (the “TSR Ranking”) as compared to the TSR for the Performance Period of
each of the companies in the “Peer Group” (as defined in Exhibit A hereto), in
accordance with the following schedule, provided that (subject to the provisions
of Sections 3(c) and 3(d) hereof), the Participant remains employed with the
Company or its Affiliates through the end of the Performance Period:
TSR Ranking
January 1, 2019 through December 31, 2021
Number of PSUs Vested as Percentage of Target
Less Than 30th percentile
0%
30th percentile
50% (Threshold)
50th percentile
100%
75th percentile
150%
Equal to or Greater Than 90th percentile
200% (Maximum)



To the extent that actual TSR Ranking for the Performance Period hereunder is
between any two levels provided in the table above, the number of PSUs to become
performance vested hereunder shall be determined on a pro rata basis using
straight line interpolation; provided that no PSUs shall become vested if the
actual TSR Ranking for the Performance Period is less than the Threshold level
of performance set forth in the schedule above; and provided, further, that the
maximum number of PSUs that may become vested shall not exceed the number of
PSUs set forth in the schedule above corresponding to the Maximum level of
performance set forth in the schedule above.


Notwithstanding the foregoing, in the event that a Change in Control occurs
prior to the last day of the Performance Period, the number of PSUs that will
become performance vested hereunder will equal the number of PSUs that would
have become performance vested in accordance with the


 
2
 




--------------------------------------------------------------------------------





schedule above based on (i) actual performance measured as of the date of such
Change in Control (assuming for such purpose that such Change in Control had
occurred on the last day of the Performance Period) or (ii) the Target level of
performance set forth in the schedule above, whichever is greater. Following
such Change in Control, the number of PSUs determined in accordance with the
immediately preceding sentence will vest (x) on the last day of the Performance
Period, if the Participant remains employed with the Company or its Affiliates
through the end of the Performance Period, or (y) if applicable, in accordance
with the provisions of Sections 3(b) and 3(c) hereof.


(b)    Termination due to death or Disability, without Cause or due to
Retirement. Subject to the provisions of Sections 3(c) and 3(d) hereof, in the
event of the Participant’s Termination as a result of death or Disability, by
the Company without Cause, or due to the Participant’s “Retirement” (as defined
below) at any time prior to the end of the Performance Period, the requirement
that the Participant remain in the continued employment of the Company or its
Subsidiaries through the end of the Performance Period in order for the
time-based vesting condition to be satisfied under Section 3(a) hereof shall be
waived as of the date of such Termination. Thereafter, the PSUs shall continue
to remain outstanding until the Committee can certify the Company’s TSR Ranking
for the Performance Period, and the PSUs shall become vested or be forfeited
based on actual performance on a pro rata basis (as determined in accordance
with the following sentence) in accordance with the otherwise applicable vesting
conditions set forth in Section 3(a) hereof, and shall be paid, to the extent so
vested, as provided in Section 4 hereof. For purposes of determining the pro
rata number of PSUs to become vested under this Section 3(b), the number of PSUs
that would have become vested based on actual performance for the full
Performance Period in accordance with Section 3(a) hereof shall be multiplied by
a fraction, the numerator of which is the number of calendar days in the period
beginning with the date of commencement of the Performance Period and ending on
the date of such Termination, and the denominator of which is one thousand
ninety six (1,096). For purposes hereof, the term “Retirement” shall mean the
Participant’s voluntary Termination of Employment at or after age sixty-five
(65) or such earlier date after age fifty (50), in either case, as may be
approved by the Committee in its sole discretion with regard to the Participant.
(c)    Change in Control. Notwithstanding the provisions of Sections 3(a) and
3(b) hereof, in the event of the Participant’s Termination as a result of death
or Disability, by the Company without Cause, by the Participant for “Good
Reason” (as defined below) or as a result of the Participant’s Retirement, in
any case, at any time upon or following a Change in Control but prior to the end
of the Performance Period, the PSUs shall become vested as of the date of such
Termination to the extent that the TSR Ranking, as determined in accordance with
Section 3(a), was achieved as of the date of such Change in Control, and shall
be paid, to the extent so vested, as provided in Section 4 hereof. For purposes
hereof, the term “Good Reason” shall mean (i) a material reduction in the
Participant’s annual base salary rate of compensation; (ii) a required
relocation of more than 50 miles from the Participant’s primary place of
employment with the Company or its Affiliates; or (iii) a material, adverse
change in the Participant’s title, reporting relationship, authority, duties or
responsibilities; provided, however, that to invoke a Termination for Good
Reason, (A) the Participant must provide written notice to the Company within
thirty (30) days of the event the Participant believes constitutes Good Reason,
(B) the Company must fail to cure such event within thirty (30) days of the
receipt of such written notice and (C) the Participant must terminate


 
3
 




--------------------------------------------------------------------------------





employment within five (5) days following the expiration of the Company’s cure
period described above.
(d)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the PSUs at any time and for any reason.
(e)    Effect of Detrimental Activity. The provisions of Section 10.4 of the
Plan regarding Detrimental Activity shall apply to the PSUs.
(f)    Forfeiture. Subject to the provisions of Sections 3(b) through 3(d)
hereof, all unvested PSUs shall be immediately forfeited upon the Participant’s
Termination for any reason.
4.    Delivery of Shares.
(a)    General. Subject to the provisions of Sections 4(b) and 4(c) hereof,
within two and one-half months following the vesting of the PSUs, the
Participant shall receive the number of shares of Common Stock that correspond
to the number of PSUs that have become vested hereunder; provided that the
Participant shall be obligated to pay to the Company the aggregate par value of
the shares of Common Stock to be issued within ten (10) days following the
issuance of such shares unless such shares have been issued by the Company from
the Company’s treasury.
(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made, and (B) a date that is immediately prior to the expiration of
two and one-half months following the date such distribution would otherwise
have been made hereunder.
(c)    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code. Upon the vesting of PSUs that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5 hereof, the number of
shares of Common Stock equal to the number of Deferred Shares credited to the
Participant’s Account shall be distributed to the Participant in accordance with
the terms and conditions of the Plan and the other applicable written plans or
procedures of the Company, consistent with the requirements of Section 409A of
the Code.
5.    Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each PSU granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested in shares of
Common Stock and shall be held uninvested and


 
4
 




--------------------------------------------------------------------------------





without interest and paid in cash at the same time that the shares of Common
Stock underlying the PSUs are delivered to the Participant in accordance with
the provisions hereof. Stock dividends on shares of Common Stock shall be
credited to a dividend book entry account on behalf of the Participant with
respect to each PSU granted to the Participant, provided that such stock
dividends shall be paid in shares of Common Stock at the same time that the
shares of Common Stock underlying the PSUs are delivered to the Participant in
accordance with the provisions hereof. For clarity, no such cash or shares shall
be paid to the Participant with respect to any PSUs that are not earned or are
forfeited. Except as otherwise provided herein, the Participant shall have no
rights as a stockholder with respect to any shares of Common Stock covered by
any PSU unless and until the Participant has become the holder of record of such
shares.
6.    Non-Transferability. No portion of the PSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PSUs as provided herein, unless
and until payment is made in respect of vested PSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the PSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any minimum
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder; provided, however, that, at the
Participant’s discretion, the number of shares of Common Stock otherwise
deliverable to the Participant may be further reduced in an amount up to the
maximum individual tax rate in the Participant’s particular jurisdiction, and
only if the Company has a statutory obligation to withhold taxes on the
Participant’s behalf, in such case only if such reduction would not result in
adverse financial accounting treatment, as determined by the Company (and in
particular in connection with the effectiveness of the amendments to FASB
Accounting Standards Codification Topic 718, Compensation – Stock Compensation,
as amended by FASB Accounting Standards Update No. 2016-09, Improvements to
Employee Share-Based Payment Accounting).
9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common


 
5
 




--------------------------------------------------------------------------------





Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.
10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
11.    Entire Agreement; Amendment. This Agreement, together with the Plan and
the Executive Compensation Clawback Policy, contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
12.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
13.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the


 
6
 




--------------------------------------------------------------------------------





Company, its Subsidiaries or its Affiliates to terminate the Participant’s
employment or service at any time, for any reason and with or without Cause.
14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
15.    Compliance with Laws. The grant of PSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the PSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the PSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


 
7
 




--------------------------------------------------------------------------------





21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of PSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the PSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
* * * * *


 
8
 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


U.S. SILICA HOLDINGS, INC.






By:                        


Name: Bryan A. Shinn


Title: President and Chief Executive Officer






PARTICIPANT






    


Name:










 
9
 




--------------------------------------------------------------------------------





Exhibit A


Certain Definitions


“Beginning Stock Price” for the Company or a company in the Peer Group shall
mean the average closing price on the applicable stock exchange of one share of
Common Stock or the stock of such company, as applicable, for the sixty (60)
days immediately prior to the first day of the Performance Period; provided that
the Committee shall adjust equitably the Beginning Stock Price with respect to
such share, as calculated in accordance with the preceding clause, to reflect
any Section 4.2 Event or Other Extraordinary Event that occurs during such
60-day period and that affects such share if such adjustment is necessary or
appropriate to prevent dilution or enlargement of benefits or potential benefits
intended to be made available under this Agreement.


“Ending Stock Price” for the Company or a company in the Peer Group shall mean
the average closing price on the applicable stock exchange of one share of
Common Stock or the stock of such company, as applicable, for the sixty (60)
days immediately prior to the earlier of (a) the last day of the Performance
Period and (b) the date on which a Change in Control occurs; provided that the
Committee shall adjust equitably the Ending Stock Price with respect to a share
of the stock of any company in the Peer Group, as calculated in accordance with
the preceding clause, to reflect any Section 4.2 Event or Other Extraordinary
Event that occurs during the Performance Period and that affects such share if
such adjustment is necessary or appropriate to prevent dilution or enlargement
of benefits or potential benefits intended to be made available under this
Agreement.


“Insolvency Event” shall mean, with respect to a company in the Peer Group, (x)
that such company files a petition under chapter 7 or 11 of the U.S. Bankruptcy
Code or (y) the Committee determines, in its sole discretion, that such company
has become insolvent.


“Peer Group” shall mean the companies set forth on Schedule 1. Notwithstanding
the foregoing, if a Section 4.2 Event or Other Extraordinary Event (for clarity,
other than an Insolvency Event) occurs with respect to any such company and,
thereafter, the shares of such company’s stock are not publicly traded, the Peer
Group shall not include such company.


“TSR” shall mean total shareholder return for the Company or a company in the
Peer Group, expressed as a percentage, determined by dividing (a) an amount
equal to the sum of (i) the difference between the Beginning Stock Price (as
defined above) and the Ending Stock Price (as defined above) and (ii) the sum of
all dividends paid on one share of such company’s stock during the Performance
Period (provided that dividends shall be treated as reinvested on the
ex-dividend date at the closing price on that date) by (b) the Beginning Stock
Price, as calculated in good faith by the Committee. Notwithstanding the
foregoing or any other provision of this Agreement, in the event that, during
the Performance Period, an Insolvency Event occurs with respect to a company in
the Peer Group, the TSR of such company shall equal negative 100%.


 
10
 




--------------------------------------------------------------------------------





Schedule 1


C&J Energy Services, Inc.*
Abraxas Petroleum Corporation
CARBO Ceramics Inc.
Apache Corporation
Covia Holdings Corporation
Callon Petroleum Company
Ensco plc
Carrizo Oil & Gas, Inc.
Forum Energy Technologies, Inc.
Continental Resources, Inc.
Helix Energy Solutions Group, Inc.
Devon Energy Corporation
Helmerich & Payne, Inc.
Diamondback Energy, Inc.
Keane Group, Inc.*
Extraction Oil & Gas, Inc.
Mammoth Energy Services, Inc.*
Laredo Petroleum, Inc.
Nabors Industries Ltd.
Marathon Oil Corporation
Newpark Resources, Inc.
Matador Resources Company
Noble Corporation plc
Murphy Oil Corporation
Oil States International, Inc.
Newfield Exploration Company
Patterson-UTI Energy, Inc.*
Oasis Petroleum Inc.
ProPetro Holding Corp.*
Parsley Energy, Inc.
Rowan Companies plc
PDC Energy, Inc.
RPC, Inc.
QEP Resources, Inc.
Select Energy Services, Inc.*
SM Energy Company
Smart Sand, Inc.
Whiting Petroleum Corporation
Superior Energy Services, Inc.*
WPX Energy, Inc.
TETRA Technologies, Inc.
 
Transocean Ltd.
 
Unit Corporation
 





 
11
 


